 



Exhibit 10.2
BELO 2004 EXECUTIVE COMPENSATION PLAN
AWARD NOTIFICATION
Participant:
Date of Grant:
Under the terms of the Belo 2004 Executive Compensation Plan (the “Plan”), you
have been granted the following awards. All awards are effective on the Date of
Grant set forth above and are subject to the applicable terms and conditions of
the Plan, which are incorporated herein by reference. Your long-term incentive
awards are described below.

1.   Stock Options

     
No. of shares:
  ___shares of Belo Series B Common Stock
Option exercise
price:
  $___per share
Vesting and exercise
  ___shares on and after [40% one year from grant date]
dates:
  ___shares on and after [30% two years from grant date]
 
  ___shares on and after [30% three years from grant date]
Expiration date:
  The options will expire on, and may not be exercised after, [ten years from
grant date]

Your right, if any, to exercise vested and unvested stock options upon your
termination of employment is set forth in the termination guidelines attached as
Appendix A to this Award Notification.

2.   Time-Based Restricted Stock Units (RSUs)*

     
No. of RSUs:
                      
Vesting:
  100% on the date of the annual earnings release for the year ending
December 31, [three years following grant date]
Payment date:
  Within 10 business days following the date of the annual earnings release for
the year ending December 31, [three years following grant date]
Form of payment:
  60% in shares of Belo Series A Common Stock; 40% in cash

Your right, if any, to payment with respect to your time-based RSUs upon your
termination of employment is set forth in the termination guidelines attached as
Appendix A to this Award Notification. Notwithstanding Appendix A, if you are an
officer or key employee of Belo, your payment will be deferred for 6 months
after termination of employment if necessary to comply with Section 409A of the
Internal Revenue Code.
 

*   RSUs are referred to in the Plan as “Deferred Shares.”

 



--------------------------------------------------------------------------------



 



3.   Performance-Related RSUs*

     
No. of RSUs to be
  Target level of performance:
earned:
  Minimum level of performance:
 
  Below minimum level of performance: None Maximum level of performance:
 
   
Performance
period:
  January 1, [fiscal year following grant date] through December 31, [fiscal
year following grant date]
 
   
Performance
measures:
  The same performance measures that are used for determining the amount of your
[year of grant +1] bonus
 
   
Vesting:
  Earned RSUs vest as follows:
 
  33.3% on the annual earnings release date for the year ending December 31,
[one year following grant date]
 
  33.3% on the annual earnings release date for the year ending December 31,
[two years following grant date]
 
  33.3% on the annual earnings release date for the year ending December 31,
[three years following grant date]
 
   
Payment dates:
  Within 10 business days after Belo’s annual earnings release for [year of
grant +1], [year of grant +2] and [year of grant +3], respectively
 
   
Form of payment:
  60% in shares of Belo Series A Common Stock; 40% in cash

Your right, if any, to payment with respect to your performance-related RSUs
upon your termination of employment is set forth in the termination guidelines
attached as Appendix A to this Award Notification. Notwithstanding Appendix A,
if you are an officer or key employee of Belo, your payment will be deferred for
6 months after termination of employment if necessary to comply with
Section 409A of the Internal Revenue Code.
* RSUs are referred to in the Plan as “Deferred Shares.”

4.   Change in Control

In the event of a Change in Control as defined in the Plan, (i) all unvested
stock options will vest and become exercisable immediately and (ii) all RSUs
will vest immediately, with performance-related RSUs vesting at the higher of
target or actual year-to-date results if the Change in Control occurs during the
performance period. Vested RSUs will be paid at the earliest practicable date
that payment may be made without violating any applicable provision of Section
409A of the Internal Revenue Code.

 



--------------------------------------------------------------------------------



 



Belo 2004 Executive Compensation Plan Award Notification
Appendix A
Termination Guidelines for Stock Options and Restricted Stock Units
The following guidelines will determine the effect of a Participant’s
termination of employment on the Participant’s outstanding stock options and
restricted stock units (RSUs). For purposes of these Guidelines, a year of
service will be determined in the same manner as a year of service under the
Belo Savings Plan as amended from time to time.

                      Time-Based   Performance-Related Termination Reason  
Stock Options   RSUs   RSUs                   All options,             unvested
and         Voluntary resignation   vested, are   Unvested RSUs are   Unvested
RSUs are     forfeited immediately   forfeited immediately   forfeited
immediately                   All options,             unvested and        
Discharge for cause 1   vested, are   Unvested RSUs are   Unvested RSUs are    
forfeited immediately   forfeited immediately   forfeited immediately          
                RSUs still subject             to performance             goals
(within one     Vesting is       year of grant) are Retirement 2, Death  
accelerated and   RSUs fully vest and   forfeited immediately. or Long-Term  
options remain   are paid as soon as   RSUs earned after the Disability  
exercisable for   practicable   one-year performance period     original term of
      become fully vested     the option       and are paid as             soon
as             practicable.

 

1   Cause is determined by the Compensation Committee.   2   Retirement is
defined as at least age 55 with 3 or more years of service.



 



--------------------------------------------------------------------------------



 



Belo 2004 Executive Compensation Plan Award Notification
Appendix A
Termination Guidelines for Stock Options and Restricted Stock Units

              Termination Reason:   Stock Options   Time-Based RSUs  
Performance-Related Discharge without           RSUs cause                      
        Unvested options         Executive officers,   are forfeited        
general managers   immediately.   Unvested RSUs are   Unvested RSUs are and head
of   Vested options   forfeited immediately   forfeited immediately operating
unit   remain exercisable             for one year from             date of
termination.                           Unvested options             are
forfeited             immediately.         Participants with   Vested options  
Unvested RSUs are   Unvested RSUs are 10 or more years of   remain exercisable  
forfeited immediately   forfeited immediately service   for one year from      
      date of termination.                           Unvested options          
  are forfeited         Participants with   immediately.         more than 5 but
  Vested options   Unvested RSUs are   Unvested RSUs are less than 10 years  
remain exercisable   forfeited immediately   forfeited immediately of service  
for six months from             date of termination.                          
Unvested options             are forfeited             immediately.        
Participants with 5   Vested options   Unvested RSUs are   Unvested RSUs are or
fewer years of   remain exercisable   forfeited immediately   forfeited
immediately service   for three months             from date of termination.    
   

 